Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant filed a Specification Amendment as to paragraph 0047 on December 9, 2021.  This specification amendment has not been accepted and will not be entered.
	Applicant subsequently filed a Specification Amendment as to paragraph 0054 on December 14, 2021 which has been accepted by the Examiner and obviates the previous drawing objection, which has accordingly been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on December 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration of granted US Patent 9,767,515, US Patent 10,026,127, and US Patent 10,699,339 has been reviewed and approved. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/AMBREEN A ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        December 15, 2021